Citation Nr: 1623263	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2003 to June 2004, with additional periods of active and inactive duty for training in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified before the undersigned at a Board hearing in March 2014.  
A Board hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD warrants a rating higher than 10 percent.  He has submitted written statements and testified at the March 2014 Board hearing describing his symptoms, which include panic attacks, anger outbursts, anxiety, inappropriate behavior, hypervigilance, and memory loss.  The Veteran has also submitted a Disability Benefits Questionnaire from a psychologist which notes that the Veteran has difficulty interacting with people at work, interpersonal isolation, withdrawal, interpersonal conflict, and other significant symptoms.  This evidence indicates that the Veteran's PTSD symptoms are significantly worse than those shown at his last VA psychiatric examination, held in November 2011.  VA is obligated to provide a new examination when the evidence indicates that the service-connected condition has become more severe.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore remands this issue for a new VA examination to fully evaluate the Veteran's current symptomatology.

The record also indicates that the Veteran receives medical and psychological care at the Holdrege, Grand Island, and Lincoln Community Based Outpatient Clinics, part of the Omaha VA Nebraska-Western Iowa Health Care System.  Records dated up to April 2013 have been associated with the record; all more recent treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Omaha VA Nebraska-Western Iowa Health Care System and its affiliated facilities, the Holdrege, Grand Island, and Lincoln Community Based Outpatient Clinics, since April 2013.

2. After the Veteran's available medical records have been obtained and associated with the claims folder, he should be scheduled for a VA examination with a psychiatrist or psychologist to assess the severity of his PTSD.  The examiner should review all treatment records located in Virtual VA or VBMS, including the April 2013 and May 2014 Disability Benefit Questionnaires submitted by the Veteran, and note that a full review has been accomplished in the examination report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, to include a detailed mental status examination, the examiner should identify and describe in detail all manifestations and symptoms of his PTSD.

3. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted in full, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

